—In a matrimonial action in which the parties were divorced by judgment entered January 4, 2000, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Nel*737son, J.), dated December 4, 2001, as granted that branch of the plaintiff’s which was to compel him to make certain child support payments in accordance with the terms of the parties’ separation agreement, and denied his cross motion, inter alia, to terminate or modify his child support obligation.
Ordered that the appeal from the order dated December 4, 2001 is dismissed, without costs or disbursements, as that order was superseded by an order of the same court, dated March 19, 2002, made upon renewal and reargument (see Pulido v Pulido, 303 AD2d 737 [2003] [decided herewith]). Prudenti, P.J., Smith, McGinity and Cozier, JJ., concur.